IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                          NOVEMBER 1997 SESSION                  FILED
STATE OF TENNESSEE,             *      C.C.A. # 02C01-9703-CR-00119

      Appellee,                 *      SHELBY COUNTY
                                                                  January 5, 1998
VS.                             *      Hon. Chris Craft, Judge

GERALD L. WEBSTER,              *      (Motor Vehicle Habitual Offender)
                                                               Cecil Crowson, Jr.
      Appellant.                *
                                                                 Appellate C ourt Clerk




For Appellant:                         For Appellee:

Thomas M. Veteto                       John Knox Walkup
Attorney                               Attorney General and Reporter
100 North Main Street, Suite 1922
Memphis, TN 38103                      Kenneth W. Rucker
                                       Assistant Attorney General
                                       Criminal Justice Division
                                       Cordell Hull Building, Second Floor
                                       425 Fifth Avenue North
                                       Nashville, TN 37243-0493

                                       Dan Byer
                                       Assistant District Attorney General
                                       201 Poplar Avenue, Third Floor
                                       Memphis, TN 38103




OPINION FILED:__________________________




AFFIRMED




GARY R. WADE, JUDGE
                                        OPINION

              The defendant, Gerald L. W ebster, was found to be a motor vehicle

habitual offender. Tenn. Code Ann. § 55-10-603(2)(a). The trial court barred the

defendant from operating a motor vehicle in the State of Tennessee. In this appeal

of right, the defendant claims that the trial court erred in its determination.



              We find no error and affirm the judgment of the trial court.



              On July 26, 1995, the state filed a petition asking that the defendant be

declared a motor vehicle habitual offender. At trial, the defendant stipulated the

evidence relied upon by the state:

              (1) an October 18, 1989, conviction for driving under the
              influence in the General Sessions Court of Shelby
              County for an offense occurring February 15, 1989;

              (2) an October 12, 1992, conviction for driving under the
              influence in the Criminal Court of Shelby County for an
              offense occurring January 21, 1991; and

              (3) a May 4, 1995, conviction for reckless driving in the
              Criminal Court of Shelby County for an offense occurring
              July 23, 1994.

See Tenn. Code Ann. §§ 55-10-401 and 55-10-205.



              The Motor Vehicle Habitual Offenders Act defines a habitual offender

as follows:

              Any person who, during a three-year period, is convicted
              in a Tennessee court or courts of three (3) or more of the
              following offenses; any person who, during a five-year
              period, is convicted in a Tennessee court or courts of
              three (3) or more of the following offenses; or any person
              who, during a ten-year period, is convicted in a
              Tennessee court or courts of five (5) or more of the
              following offenses; provided, that if the five- or ten-year
              period is used, one (1) of such offenses occurred after
              July 1, 1991:

                (viii) Violation of § 55-10-401, prohibiting intoxicated or

                                            2
             drugged persons from driving;

                                           ***

               (xi) Violation of § 55-10-205, relative to reckless
             driving....

                                           ***

Tenn. Code Ann. § 55-10-603(2) (Supp. 1996).



             Tennessee Code Annotated Section 55-10-604 controls as to the

computation of convictions within the prescribed time period:

             (c) For the purposes of making the computation of
             convictions, the date of entry of conviction in the court of
             original jurisdiction shall control, except that offenses
             committed during the applicable period with regard to
             which convictions are imposed shall also be counted,
             even though such convictions are not actually entered on
             the records of the courts imposing them within the
             applicable period.

             (d) The start of the applicable period is the date of entry
             of conviction in the court of original jurisdiction of the first
             offense to be counted.



             The defendant claims that he does not qualify as a habitual offender

because the time between the earliest conviction date of October 18, 1989, and the

last conviction date, entered May 5, 1995, exceeds five years. In addition, he claims

that the sanctions within the statute should not apply because the first offense

occurred on February 15, 1989, and the last offense occurred on July 23, 1994,

more than five years apart.



             By using the computational guidelines provided in the statute, the trial

court determined that the five-year time period began on October 18, 1989, the date

of the initial conviction, and encompassed July 23, 1994, the date the last offense

was committed; the time between the first conviction and commission of last offense


                                            3
spanned an interval of only four years and nine months. Therefore, the trial court

found in favor of the state.



              The defendant claims in this appeal that the computation guidelines

conflict with the definition of habitual offender which is limited to "any person who,

during a five-year period, is convicted ... of three (3) or more" of the qualifying

offenses. Tenn. Code Ann. § 55-10-603(2)(A). The defendant complains that these

statutory sections create an ambiguity which should be given its most restrictive

interpretation.



              In matters of statutory construction the role of this court is to ascertain

and give effect to the intent of the legislature. State v. Williams, 623 S.W.2d 121,

124 (Tenn. Crim. App. 1981). A basic principle of due process is that an enactment

whose prohibitions are not sufficiently defined is void for vagueness. State v.

Lakatos, 900 S.W.2d 699, 701 (Tenn. Crim. App. 1994). Generally, the language of

a penal statute must be clear and concise to give adequate warning so that

individuals might avoid the forbidden conduct. State v. Boyd, 925 S.W.2d 237, 242-

43 (Tenn. Crim. App. 1995). Yet, legislative enactments must be interpreted in their

natural and ordinary sense without a forced construction to either limit or expand

their meaning. State v. Thomas, 635 S.W.2d 114, 116 (Tenn. 1982). Courts must

construe statutes as a whole and in conjunction with their surrounding parts; the

interpretation should be consistent with their legislative purpose. State v. Turner,

913 S.W.2d 158, 160 (Tenn. 1995). The meaning of a statute is to be determined

not from specific words in a single sentence or section but from the act in its entirety

in light of the general purpose of the legislation; any interpretations should express

the intent and purpose of the legislation. Loftin v. Langsdon, 813 S.W.2d 475, 478-

79 (Tenn. App. 1991); National Gas Distrib., Inc. v. State, 804 S.W.2d 66, 67 (Tenn.


                                            4
1991).



              It is well established that a specific provision relating to a particular

subject controls and takes precedent over a general provision applicable to a

multitude of subjects. State v. Black, 897 S.W.2d 680, 683 (Tenn. 1995). "The

special provision [is] 'deemed an exception, and the general provision [is] construed

to operate on all the subjects therein except the particular one which is the subject

of the special provision.'" State ex rel. v. Safley, 112 S.W.2d 831, 833 (Tenn. 1938)

(quoting Board of Park Comm'rs v. City of Nashville, 185 S.W. 694, 698 (Tenn.

1916)).



              In our view, Tenn. Code Ann. § 55-10-604 is the more specific statute.

While Tenn. Code Ann. § 55-10-603 generally addresses the three, five, and ten-

year periods qualifying those subject to the Motor Vehicle Habitual Offenders Act,

the statute directing the method by which that time is specifically computed must

control. The natural and ordinary meaning of the language of Tenn. Code Ann. §

55-10-604(c) requires the time interval to begin on the date of the first qualifying

conviction; by the terms of the specific statute, any offenses committed within a

period of five years thereafter, even if no conviction takes place until later, are

included.



              Accordingly, the judgment is affirmed.



                                           ________________________________
                                           Gary R. Wade, Judge




                                            5
CONCUR:



_____________________________
David G. Hayes, Judge



_____________________________
Joe G. Riley, Judge




                                6